UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1281



TAWANA S. INGRAM-ALLEN,

                                              Plaintiff - Appellant,

          versus


FORD CREDIT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-199-1)


Submitted:   May 27, 2004                     Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawana S. Ingram-Allen, Appellant Pro Se. Thomas Lynn Ogburn, III,
Megan Tedrick, POYNER & SPRUILL, L.L.P., Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tawana S. Ingram-Allen appeals the district court’s order

dismissing her civil action.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Ingram-Allen v. Ford Credit, No. CA-03-

199-1 (M.D.N.C. filed Feb. 26, 2004 & entered Feb. 27, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -